no third party contact date nov ope yf department of the treasury internal_revenue_service washington d c contact person id number telephone number legend ein t w o o h o o o m a t r - e u o h a n dear sir or madam this is in response to your request dated date for a ruling on whether the purchase by b of three condominium units from g constitutes an act of direct or indirect self-dealing under sec_4941 of the internal_revenue_code d was created on date and on november the internal_revenue_service ruled that d met the requirements of a charitable_remainder_unitrust under sec_664 of the code d is a split interest trust described in section co a and therefore is subject_to sec_4941 on date the service ruled that d would be excluded from the application of sec_4943 during the lifetime of b and for a reasonable period thereafter for the settlement of d b and e are disqualified persons as defined in sec_4946 of the foundation and excise_taxes regulations as these persons own more than percent of the combined voting power of f f is also a disqualified_person with respect to d c died in and left a last will and testament that was admitted to probate b is a trustee of and the income_beneficiary of the d the will provides that after the distribution of certain specific bequests the entire residuary_estate is to pass to d e owns big_number shares of voting common_stock of f or of the total shares issued and outstanding e was incorporated on date f is a closely held holding b is also a shareholder director chairman of the board and the chief company and the common parent_corporation of an affiliated_group_of_corporations g is a limited_partnership all of whose partners are indirect wholly-owned subsidiaries of f executive officer of f she owns big_number shares of voting common_stock of f or of the total shares issued and outstanding as a shareholder and director of f e is a disqualified_person as defined in sec_4946 b and i are independent co-executors of the will and the estate of c i is a trustee of d and a director of f b is a trustee of and the income_beneficiary of the d in a ruling issued on date the service held that d did not exercise control_over activities of f while the f and h stocks are held by e for purposes of sec_53 d -1 b of the foundation and similar excise_taxes regulations therefore we ruled that the business transactions between f and h including business transactions between subsidiaries of f and subsidiaries of h would not constitute indirect acts of self dealing within the meaning of section d of the code while the f and h was in e in a ruting issued on date the service held that ordinary course of business transactions between f and its subsidiary organizations and between h and its subsidiary organizations that occur after e has distributed the f and h shares to d will not be treated as acts of direct or indirect self-dealing under sec_4941 of the code g owns a j complex which is being converted to a high-rise condominium j che eek theta consisting of units the condominium units are being offered for sale to the public b proposes to purchase three condominium units from g at the fair_market_value and in cash at the time of closing you have represented that the co-executors of e have a power of sale with respect to f's shares the consummation of the proposed transaction will be approved by the probate_court or another court having jurisdiction over the state the proposed transaction will be consummated before e is considered terminated for federal_income_tax purposes g will receive fair_market_value from the condominium unit at the time of closing and e's interest in f will be the same after the proposed transaction as before sec_4947 of the code provides that sec_4941 shall apply to charitable_remainder unitrusts as if such trusts were private_foundations sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides in part that the term self-dealing means any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person and e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation - sec_54 d -1 b of the foundation and similar excise_taxes regulations provides that the term indirect self-dealing shall not include any v7 cl bet transaction with respect to a private foundation's interest or expectancy in property heid by an estate or revocable_trust regardless of when title to the property vests under local law if i the administrator or executor of an estate or trustee of a revocable_trust either a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate ii such transaction is approved by the probate_court having jurisdiction over the estate iii such transaction occurs before the estate is considered terminated for federal_income_tax purposes iv the estate receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired y the estate and v with respect to a transaction occurring after date1 the transaction either a resuits in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on the estate_or_trust you have represented that the executors possess a power of sale with respect to option assets held by e a court having jurisdiction over the matter will approve the sale and the sale will occur before e is terminated for federal income purposes you have also stated the sale will be equal to the fair_market_value of the assets reg d -1 b excludes transactions after from self-dealing when the foundation receives an interest or expectancy at least as liquid as the one it gave in this case g will receive fair_market_value in cash for the condominiums plus up the 5-part test of reg d -1 b is met the value of e's interest in f will be the same as and therefore as least as liquid after the proposed transaction as before accordingly based upon the facts as represented and assuming that the transactions will occur in the manner described we rule that iee ‘ -s- the proposed purchase by b of three condominium units from g will not constitute an act of direct or indirect self-dealing under sec_4941 of the code this ruling does not purport to rule under any provision of the internal_revenue_code ether before or after e is considered terminated for federal_income_tax purposes other than the ruling provided herein under sec_4941 this ruling is directed only to the organization that requested it sec_6110 of the code states that it may not be used or cited as precedent a copy of this ruling is being sent to the ohio ep eo key district_office because this letter could help resolve questions you should keep this copy in your permanent records if there are any questions about this ruling please contact ms berkovsky for other matters including questions concerning reporting requirements please contact the ohio ep eo customer service office pincite-5500 a toll free number or correspond with that office at internal_revenue_service ep eo customer service p o box cincinnati oh sincerely yours erate book gerald v sack chief exempt_organizations rulings branch ig
